Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2007-10598 with English abstract in view of Creux et al (US 2006/0287185 A1).
Rejection is maintained for reasons of the record with the following responses.
The crux of applicant’s argument is that newly recited “less than 1.0 wt% of BaO” would overcome the rejection since JP teaches employing 1.0-10.0 wt.% of BaO in [0020], but the recited “less than 1.0 wt%” would encompass 0.9999 wt.% for example and utilization of the 0.9999 wt.% of BaO in JP would be obvious since the instant “less than 1.0 wt%” would be basically same by rounding up the 0.9999 wt.% or similar to the 0.9999 wt.%. 
A prima facie case of obviousness exists when the claimed range and the prior art range do not overlap but are close enough such that one skilled in the art Titanium Metals Corp. v. Banner, 778 F.2d 775, 783 (Fed, Cir. 1985).
The claimed glass composition of the instant claims 1-5 would encompass a simple mixture of the recited components and the examiner does not expect any unexpected result of 0.9999 wt.% of BaO over 1.0 wt.% of JP in the simple mixture and applicant failed to show otherwise.
Also, the examiner does not expect any unexpected result of 0.9999 wt.% of BaO over 1.0 wt.% of JP for the claimed glass fiber of claim 6 and applicant failed to show that the claimed glass composition differs from that taught by JP.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tamura (US 6,846,761).
Tamura teaches a glass composition for glass fiber and printed circuit boards thereof in abstract and example 4 in which the following components are taught.
55.5 wt.% of SiO2,
13.0 wt.% of Al2O3,
17.0 wt.% of B2O3,
4.7 wt.% of MgO,
5.0 wt.% of CaO, 
0.30 wt.% of LiO2 + Na2O + K2O, and
0.5 wt.% of F2.
The instant invention further recites 17.5-25.5 wt.% of B2O3,  2.1-6.0 wt.% of SrO and 1.0-4.6 wt.% of CaO over the example 4 of Tamura.
2O3 at col. 4, line 45 or 14 wt.%  to less than 20 wt.% in abstract.  Examples 1, 2, 5 and 6 of the table 1 use 20.0 wt.%, 18.0 wt.% or 19.0 wt.% thus utilization of 17.5-19.5 wt.% or 20 wt.% of B2O3 would be obvious
Tamura teaches employing up to 3 wt.% of the SrO at col. 4, lines 37-42 and thus utilization of 2.1-3.0 wt.% of SrO would be obvious.  
Tamura teaches employing 2-5 wt.% of CaO at col. 2, lines 55-63 and examples 1, 2 and 6 of the table 1 use 4.0 or 2.0 wt.% of CaO and thus utilization of 2.0-4.6 wt.% of CaO would be obvious and see the following case laws.  
In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.
In cases involving overlapping ranges, we and our predecessor court have consistently held that even a slight overlap in range establishes a prima facie case of obviousness.  In re Schaumann, 572 F.2d 312, 315 (CCPA 1978): see also In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003). 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  In re Woodruff, 919F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).   See MPEP 2144.05.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to employ 17.5-19.5 wt.% or 20 wt.% of B2O3, 2.1-3.0 wt.% of SrO and 2.0-4.6 wt.% of CaO in the example 4 in Tamura since Tamura teaches such modifications as discussed above absent showing otherwise.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tamura (US 6,846,761) n view of Dumbaugh, Jr. et al (US 5,326,730), Ellison et al (US 8,993,465) or Fechner et al (US 8,828,897).
Various advantages of employing a small amount of the SrO for the glass composition are known.
Dumbaugh, Jr. et al teach that the SrO would reduce the linear coefficient of thermal expansion of the glass at col. 4, lines 24-28.
Ellison et al teach that the SrO would decrease the glass viscosity of a glass melt at fixed temperature at col. 6, lines 56-59.
Fechner et al teach that the SrO would increase the transformation temperature Tg of the glass at col. 7, lines 42-46.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention further to utilize 2.1-3.0 wt.% of SrO in the example 4 with modification to amounts of B2O3 and CaO in Tamura since Tamura teaches employing up to 3 wt.% of the SrO and since various advantages of employing a small amount of the SrO for the glass composition are well-known as taught by Dumbaugh, Jr. et al, Ellison et al and Fechner et al absent showing otherwise.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 






THY/Feb. 19, 2021                                        /TAE H YOON/                                                                      Primary Examiner, Art Unit 1762